Case: 12-16064    Date Filed: 06/12/2013   Page: 1 of 6


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-16064
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 3:10-cv-00787-TEM


RONALD A. CORMIER,

                                                         Plaintiff - Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant - Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 12, 2013)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Ronald Cormier appeals the district court’s judgment affirming the

Administrative Law Judge’s (ALJ) denial of his applications for disability
                Case: 12-16064        Date Filed: 06/12/2013       Page: 2 of 6


insurance benefits and supplemental security income from January 2002 onward. 1

Because substantial evidence supports the ALJ’s conclusion that Cormier had a

medical improvement by January 28, 2002, we affirm.

       As relevant to this appeal, Cormier applied for social security disability

benefits, alleging a disability onset date of November 7, 1999. At a hearing in

April 2010, Cormier testified that he had a long history of hip and back problems,

and that his pain was a nine out of ten when he did not take his medication. But

Dr. Stephen Waters, Cormier’s primary treating physician for his hip, had cleared

Cormier to return to work with restrictions on January 28, 2002. The ALJ

determined that Cormier’s disability ended on that date and therefore denied his

claim for retroactive benefits after January 2002. In arriving at that conclusion, the

ALJ placed “great weight” on Dr. Waters’s January 2002 opinion that Cormier

could return to work. And the ALJ found that Cormier’s “statements concerning

the intensity, persistence and limiting effects of [his] symptoms [were] not credible

beginning on January 28, 2002.” Cormier petitioned for review and the district

court affirmed. This is Cormier’s appeal.

       “We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based on proper legal standards.” Crawford v. Comm’r of


1
  The parties consented to try the case before a magistrate judge. To avoid confusion, we refer to
the magistrate judge as the district court.


                                                2
              Case: 12-16064     Date Filed: 06/12/2013   Page: 3 of 6


Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (internal quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (internal

quotation marks omitted). A claimant’s entitlement to disability benefits

terminates when the claimant has a medical improvement that permits him to

engage in substantial gainful activity. 42 U.S.C. § 423(f)(1). The ALJ conducts an

eight-step inquiry to determine whether disability benefits should be terminated.

See 20 C.F.R. § 404.1594(f). The seventh and eighth steps require the ALJ to

consider the claimant’s residual functional capacity to determine if the claimant

can perform either his past relevant work or other work. Id. §§ 404.1594(f)(7)-(8).

In so doing, the ALJ evaluates the claimant’s subjective pain testimony under the

“pain standard,” which

      requires (1) evidence of an underlying medical condition and either
      (2) objective medical evidence that confirms the severity of the
      alleged pain arising from that condition or (3) that the objectively
      determined medical condition is of such a severity that it can be
      reasonably expected to give rise to the alleged pain.

Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). “The claimant’s subjective

testimony supported by medical evidence that satisfies the standard is itself

sufficient to support a finding of disability.” Id. In determining whether to credit

the claimant’s subjective pain testimony, the ALJ may “consider[] the claimant’s

appearance and demeanor during the hearing,” but cannot reject the claimant’s



                                          3
              Case: 12-16064     Date Filed: 06/12/2013    Page: 4 of 6


testimony solely on that basis. Macia v. Bowen, 829 F.2d 1009, 1011 (11th Cir.

1987) (internal quotation marks omitted). Instead, the ALJ must “articulate

explicit and adequate reasons” for discrediting it. Brown v. Sullivan, 921 F.2d

1233, 1236 (11th Cir. 1991).

      Cormier first contends that the ALJ applied an incorrect standard for

evaluating his subjective pain testimony by remarking at the hearing that he did not

appear to be in pain. The ALJ noted that Cormier stated his pain on the day of the

hearing was a nine out of ten, yet that he appeared “articulate, answered

questions . . . without apparent difficulty, smiled, and joked,” despite not having

taken pain medication on the day of the hearing. But the ALJ did not rely solely

on these observations. Indeed, the ALJ articulated several other specific reasons

for rejecting Cormier’s subjective pain testimony. Cormier testified that he had no

significant problems with his hip since 2002, except for some pain. And he was

able to walk his dog to a lake near his home down a slope, suggesting his pain was

not as severe as he asserted. Further, Cormier’s medical history, in particular Dr.

Waters’s opinion that Cormier could return to work on January 28, 2002,

contradicted Cormier’s statements regarding the intensity and limiting effects of

his pain after that date. We find no error in the process the ALJ used to discredit

Cormier’s subjective pain testimony. See id.




                                          4
              Case: 12-16064     Date Filed: 06/12/2013   Page: 5 of 6


      Cormier also asserts that substantial evidence did not support the ALJ’s

determination that his disability ended in 2002. He argues the ALJ did not

adequately consider the combination of his hip and back problems because the ALJ

relied exclusively on the opinion of Dr. Waters, who treated him only for his hip,

and failed to take into account the medical opinions of his other treating

physicians, Drs. Silvera, Depaz, and Patel. Yet the opinions of Drs. Depaz and

Silvera, who stopped treating Cormier in 1999 and 2000, respectively, had little

bearing on the extent of Cormier’s disability in 2002. Cormier’s visits to Dr. Patel

likewise do not render the ALJ’s decision to place great weight on Dr. Waters’s

opinion improper. Dr. Patel treated Cormier for back pain in June 2002, after Dr.

Waters cleared Cormier to return to work, and stated that Cormier had low back

pain with degenerative joint disease and epidural fibrosis. But Dr. Patel did not

indicate if Cormier could work at that time. And Cormier testified that his hip was

the principal source of his pain and that his back problems primarily caused

numbness and tingling, not pain.

      Further, Dr. Waters, upon whom the ALJ chiefly relied to conclude

Cormier’s disability ended in January 2002, saw Cormier in July of that year, after

Cormier last visited Dr. Patel. At that time, Dr. Waters reiterated that Cormier was

fit to work. Moreover, even though Dr. Waters primarily treated Cormier for his

hip, the record indicates that Dr. Waters was aware of Cormier’s back injury and



                                          5
              Case: 12-16064    Date Filed: 06/12/2013   Page: 6 of 6


had previously opined that Cormier was unable to work due to back pain. But he

later found Cormier fit to assume light-duty work. Thus, Dr. Waters’s opinion

accounted for both Cormier’s back and hip problems. Accordingly, substantial

evidence supports the ALJ’s conclusion that Cormier’s disability ended on January

28, 2002. See Crawford, 363 F.3d at 1158-59.

      For the foregoing reasons, the district court’s judgment affirming the ALJ’s

decision is

      AFFIRMED.




                                         6